Exhibit 99.1 Altra Completes Acquisition of Stromag Acquisition Expected to be Accretive in First 12 Months of Operations January 3, 2017 Braintree, Mass. Altra Industrial Motion Corp. (NASDAQ: AIMC), a global manufacturer and marketer of electromechanical power transmission and motion control products, today announced that on December 30, 2016 it closed on the acquisition of the Stromag business fromGKN plc. Stromag generated approximately 131 million euros in revenue in 2015, and the acquisition is anticipated to be accretive to Altra’s earnings in 2017, excluding any one-time or acquisition-related costs. The acquisition cost comprised the assumption of debt totaling approximately 14 million euros and a cash consideration of approximately 184 million euros and is subject to normal adjustments related to working capital and other reconciling items. “Stromag provides Altra with complementary products, increased presence in key geographic regions and penetration into new growth end markets,” said Carl Christenson, Chairman and CEO of Altra. “It has a strong reputation, and its highly engineered clutches, brakes, torsional couplings and limit switches serve as excellent product extensions for Altra. We are excited to welcome the more than 700 Stromag employees to the Altra family.” AboutStromag Stromag is a market-leader with a strong technology base and a heritage of providing tailored engineered solutions for its customers. Its core products include an array of clutches and brakes, flexible couplings, limit switches and friction discs. Stromag serves the agricultural equipment, construction, crane & hoist, marine, metal processing, renewable energy and general industrial markets. Founded in 1932, the business is headquartered in Unna, Germany and has operations in Germany, France, the U.S., the UK, Brazil, India and China.
